Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brett Bornsen on March 15, 2021 .
The application has been amended claims as follows:
1.  (Currently Amended)  A vehicle management system 
	a shared vehicle used by a plurality of users in different time slots in a predetermined time period, wherein the shared vehicle includes: 
a plurality of containers respectively configured to accommodate items from a delivery service provider;
an actuator configured to lock and unlock each of the plurality of containers; and 
a controller configured to control operation of the actuator; and
	a vehicle management server configured to manage the shared vehicle, the vehicle management server comprising: 
a processor and a memory connected to the processor, wherein
	the processor is configured to perform: 
receiving use reservations for using the shared vehicle from the plurality of users; 
making a use schedule of the shared vehicle; and 
notifying the delivery service provider of the use schedule of the shared vehicle made in the making;
wherein the controller is configured to control operation of the actuator in accordance with a control signal output from the vehicle management server based on the use schedule .

2.  (Currently Amended)  The vehicle management system 
	the processor is further configured to perform: 
determining whether an item is accommodated in each of the plurality of containers, wherein
	the processor is configured to perform: 
the notifying including notifying the delivery service provider of the determination result in the determining.

3.  (Currently Amended)  The vehicle management system 
	the use schedule for the shared vehicle includes: 
information regarding a type of the shared vehicle; 
information regarding a scheduled use start date and time and a scheduled use end date and time of the shared vehicle; 
information regarding a location of a destination of the shared vehicle; and 
information regarding a scheduled arrival date and time to the destination.

4.  (Cancelled)  


5.  (Currently Amended) A vehicle management method comprising:
managing a shared vehicle used by a plurality of users in different time slots in a predetermined time period, wherein the shared vehicle includes 
a plurality of containers respectively configured to accommodate items from a delivery service provider, 
locking and unlocking by an actuator 
controling by a controller , 
	receiving use reservations for using the shared vehicle from the plurality of users;
	making a use schedule of the shared vehicle; and
	notifying the delivery service provider of the use schedule of the shared vehicle made in the making.
wherein the controller is configured to control operation of the actuator in accordance with a control signal output from the vehicle management server based on the use schedule .




Allowable Subject Matter
	Claims 1-3,5 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as ENDO (US Pub No. 20190197468) directed to system configured to: choose, in response to a request from a user terminal carried by a user of a delivery service, a vehicle cabin including a trunk of a rental vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service, as a delivery destination of a package, and distribute key information to a delivery company providing the delivery service, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle corresponding to the chosen delivery destination. 
The prior art of record is different than the claimed invention because in the claimed invention a shared vehicle used by a plurality of users in different time slots in a predetermined time period, wherein the shared vehicle includes: a plurality of containers respectively configured to accommodate items from a delivery service provider;an actuator configured to lock and unlock each of the plurality of containers; and a controller configured to control operation of the actuator; and a vehicle management server configured to manage the shared vehicle . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 5.  Accordingly claims 1-3,5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687